Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 1 of 19 PageID #: 861




                     FIRM RESUME
 Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 2 of 19 PageID #: 862




                                       FIRM SUMMARY
With offices in Pittsburgh, San Diego, Los Angeles, Philadelphia, and Chicago, Carlson Lynch
is a national firm specializing in complex class and collective actions, and is involved in several
high-profile multidistrict litigation proceedings. The attorneys of Carlson Lynch LLP (“Carlson
Lynch”) have litigated class-action matters involving financial fraud (including securities fraud,
derivative actions, and lending fraud), data breach, privacy, consumer fraud, breach of contract,
labor and employment, antitrust, and civil rights, in federal and state courts throughout the
country. Litigation prosecuted by Carlson Lynch and its attorneys has resulted in substantial
monetary recoveries and injunctive benefits on behalf of class members, described in more
detail below. In addition, the Carlson Lynch team has generated seminal legal authority in both
trial and appellate courts.
Carlson Lynch represents a wide variety of clients, including individual consumers and
employees, small businesses, banks and credit unions, non-profits, issue advocacy groups, and
governmental entities. Since 2014, Carlson Lynch has been a national leader in payment card
data breach litigation, recovering over $100 million for consumers and financial institutions that
suffered fraud losses and card reissuance costs in the wake of payment card data compromises
at major retailers such as Target, Home Depot, Eddie Bauer, and Wendy’s. Carlson Lynch has
worked closely with the Independent Community Bankers of America, the Credit Union National
Association, and state-level associations and leagues to prosecute these cases. The firm also
advocates for and consults with these groups outside of the court system, such as by drafting
proposed legislation and hosting educational seminars about data breach litigation and privacy
laws
Carlson Lynch was founded in 2004 by Bruce Carlson and Gary Lynch, who started the firm to
merge and build upon their collective experiences litigating complex class action matters. In
2015, the firm expanded to the west coast with the addition of its San Diego office, managed by
Todd Carpenter. Continuing its growth, in 2019, the firm added an office in Chicago, managed
by Katrina Carroll, and its Los Angeles office, managed by Eddie (Jae) K. Kim. In 2020, the firm
opened an office in Philadelphia, managed by Edward Ciolko.
In October 2020, The Legal Intelligencer named Carlson Lynch “Litigation Department of the
Year” for general litigation in Pennsylvania. Carlson Lynch’s attorneys are recipients of
numerous additional individual awards, as described in more detail in the individual biographies
on the firm’s website.
 Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 3 of 19 PageID #: 863




                                REPRESENTATIVE CASES
                          CONSUMER PROTECTION/PRODUCTS LIABILITY

In re Robinhood Outage Litig., No. 20-cv-1626 (N.D. Cal.). In July 2020, Jamisen Etzel was
appointed to the executive committee overseeing consolidated actions brought by consumers
who sustained losses when the trading application Robinhood suffered severe service outages
in early 2020 during a period of intense market volatility. A consolidated amended complaint was
filed in August 2020, and rulings on Robinhood’s initial dispositive motion is expected in early
2021.
Morrow v. Ann Inc., 16-cv-3340 (S.D.N.Y.). Carlson Lynch was co-class counsel in a case
alleging deceptive pricing practices by a major national retail chain. After plaintiffs overcame a
motions to dismiss, the case settled for $6.1 million worth of class benefits. The settlement was
approved in April 2018.
Luca v. Wyndham Hotel Group, LLC, 2:16-cv-746 (W.D. Pa.). Carlson Lynch was co-lead
counsel in a class action against the Wyndham hotel companies for violations of New Jersey
consumer protection statutes. Plaintiffs alleged that Wyndham’s websites deceptively masked
the resort fees charged at certain hotels and forced patrons to agree to illegal terms and
conditions. In 2017, plaintiffs defeated a motion to dismiss filed by two of the primary operating
subsidiaries. A class settlement worth up to $7.6 million was reached in 2019 and approved later
that year.
Van v. LLR, Inc., 3:18-cv-0197 (D. Ak.); 962 F.3d 1160 (9th Cir. 2020). Carlson Lynch attorneys
Jamisen Etzel and Kelly Iverson won a significant consumer rights ruling from the United States
Court of Appeals for the Ninth Circuit. The action alleged the defendant’s overcharged customers
over the course of more than a year; however, after notice of the suit but before it was filed, the
defendant refunded the entire class – but only the amount overcharged without interest or other
statutory damages. The district judge dismissed the action based on lack of subject matter
jurisdiction after finding that the consumers’ lost time value of money was “too little” to be a
constitutionally recognizable harm. The appeals court reversed and, in a published decision,
held that the temporary loss of money is a sufficient “injury-in-fact” under Article III of the
Constitution to confer standing on a consumer to file a federal lawsuit.
Robert Brown, et al. v. Electrolux Home Products, Inc., d/b/a Frigidaire, No. 15-11455 (11th
Cir.). In July 2015, Carlson Lynch attorneys co-authored a brief on behalf of Public Justice, P.C.;
the National Association of Consumer Advocates; U.S. PIRG (United States Public Interest
Research Group); Consumer Action; and the Consumer Federation of California, appearing as
amici curiae to the Eleventh Circuit and arguing in support of affirmance of a district court’s
certification of a class of purchasers of defective washing machines.
 Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 4 of 19 PageID #: 864




Kobylanski v. Motorola Mobility, Inc., et al., No. 2:13-cv-1181 (W.D. Pa.). Carlson Lynch
represented purchasers of MOTOACTV wearable fitness devices who alleged that the devices,
although marketed as “sweat-proof” and “rain-resistant,” were in fact susceptible to damage from
even slight amounts of moisture. A settlement was reached which provided for full refunds for
class members who had previously submitted a claim for water damage to Motorola but were
denied a repair or replacement, and additional forms of relief for class members who had not
previously complained of water damage. The settlement was approved in October 2014.
Quinn et al. v. Walgreen Co., Wal-Mart Stores, Inc., Supervalu, Inc., and Perrigo Company
of South Carolina, Inc., No. 7:12-cv-8187 (S.D.N.Y.). Carlson Lynch served as co-lead counsel
on behalf of purchasers of glucosamine/chondroitin products manufactured by Perrigo and sold
by various retailers. A settlement was reached in 2014 which provided for a total settlement fund
of $2.8 million and provided for full or partial refunds to class members who submitted valid
claims. Final approval was granted in March 2015.
In re Nutramax Cosamin Marketing and Sales Practices Litigation – MDL No. 2498, (D.
Md.). Carlson Lynch represented several plaintiffs in nationwide litigation regarding Nutramax’s
false and misleading marketing of glucosamine/chondroitin supplements, which multiple studies
have determined to be without efficacy for the conditions they purport to treat. After the cases
were consolidated for pre-trial proceedings, Carlson Lynch partner Ed Kilpela was appointed to
the Executive Committee overseeing the litigation.
In re Wireless Phone Equipment Replacement Insurance Litigation, (C.P. Allegheny
County, Pennsylvania). Carlson Lynch was lead counsel in this national litigation alleging
consumer fraud in connection with wireless phone equipment replacement insurance. In
November 2004, the Court approved a class settlement and entered Findings of Fact and
Conclusions of Law which commented on the adequacy of Carlson Lynch as lead counsel as
follows:
       Class counsel have abundant experience as lead counsel in consumer class action
       litigation. Indeed, class counsel have frequently appeared before this Court. Other
       courts have routinely recognized class counsels’ adequacy . . . . This Court readily
       agrees with these other courts, and finds that Bruce Carlson and Gary Lynch are
       more than adequate counsel, and indeed are capable and diligent class action
       attorneys.
Mednick v. Precor, Inc., No. 14-cv-03624 (N.D. Ill.): Katrina Carroll served as court-appointed
Co-Lead Counsel in this products liability matter concerning the heart rate monitoring feature on
Precor fitness machines. Due to Ms. Carroll’s efforts, the plaintiffs defeated a contested class
certification motion and obtained class certification for a multi-state consumer class. Ms. Carroll
 Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 5 of 19 PageID #: 865




was instrumental in negotiating a class settlement providing meaningful relief for class members
shortly thereafter, for which the Court recently issued final approval.
Bishop et al. v. Behr Process Corp. et al., No. 1:17-cv-4464 (N.D. Ill.): Carlson Lynch partner
Katrina Carroll currently serves as court-appointed Co-Lead Counsel in this national products
liability class action matter relating to defective deck paint. Together with her co-counsel, Ms.
Carroll obtained a substantial settlement for the class, which has been finally approved by the
Court and is currently being administered.
In re Rust-Oleum Restore Marketing, Sales Practices and Prods. Liab. Litig. No. 1:15-cv-
1364 (N.D. Ill.): In this sprawling products liability MDL relating to defective deck resurfacing
products, Katrina Carroll was instrumental in negotiating a $9.3 million settlement providing
meaningful relief to consumers, which received final approval in March of 2017 by the Honorable
Amy J. St. Eve of the United States District Court for the Northern District of Illinois, now a sitting
Judge of the Court of Appeals for the Seventh Circuit. Over the course of the litigation, among
other things, the court resolved an extremely challenging motion to dismiss substantially in
plaintiffs’ favor, issuing a sixty-page opinion, oft-cited in warranty and consumer fraud class
actions across the country. Ms. Carroll oversaw the plaintiffs’ briefing on that motion.
                                PRIVACY & DATA BREACH LITIGATION

In re Equifax, Inc. Customer Data Security Breach Litig., MDL 2800 (N.D. Ga.). The Equifax
data breach compromised the nation’s entire credit reporting system. Carlson Lynch was
retained by the Independent Community Bankers of America, along with several banks and
credit unions, to institute litigation against Equifax on behalf of a class of all financial institutions
in the nation for damages resulting from the data breach. The financial institutions, as providers
and purchasers of information within the credit reporting system, were severely impacted by the
Equifax data breach, in which 147.9 million U.S. consumers – roughly 46% of the U.S. population
and nearly 60% of all adults in the U.S. – had their highly sensitive personally identifying
information (“PII”) and payment card data (“PCD”) compromised between May and July 2017
(the “Data Breach”). More than 400 lawsuits filed by consumers and financial institutions were
consolidated in the MDL. Gary Lynch was appointed co-lead counsel for financial institution
plaintiffs in this multidistrict litigation. After significant dispositive motions practice and initial
rounds of discovery, the parties negotiated a settlement of the financial institution class action
that provides up to $7.75 million in cash benefits, plus additional injunctive relief. The court
granted preliminary approval of the settlement in June 2020 and final approval in October 2020.
In re Target Corporation Customer Data Breach Litig., 0:14-md-02522, MDL 2522 (D. Minn.).
This multidistrict litigation arose out of the massive data breach that occurred in late 2013. Judge
Magnuson appointed Gary Lynch to the five-member Plaintiffs’ Executive Committee that
managed the litigation on behalf of all Plaintiffs’ tracks (consumer, financial institution, and
 Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 6 of 19 PageID #: 866




shareholder). A settlement agreement which provided $10 million to affected individual
customers was granted final approval in November 2015. A separate settlement providing
approximately $39 million in relief to plaintiff financial institutions was granted final approval in
May 2016.
In re TikTok, Inc., Consumer Privacy Litig., No. 20-cv-4699 (MDL No. 2948) (N.D. Ill.). Judge
Lee appointed Katrina Carroll as Co-Lead Counsel in this multidistrict litigation alleging that one
of the world’s biggest social media platforms captured, collected, and transmitted personal
data from TikTok users and their devices without their consent and/or knowledge,
including private information and biometric information within the meaning of the Illinois
Biometric Information Privacy Act.
First Choice Federal Credit Union v. The Wendy’s Company et al, 2:16-cv-0506, (W.D. Pa.).
This class action arose out of a data breach alleged to have begun in October 2015, when
computer hackers installed malware on the point-of-sale systems of Wendy’s franchised
restaurants for the purpose of capturing and ex-filtrating customer payment card data (the “Data
Breach”). It is estimated that approximately 18 million payment cards were exposed in the Data
Breach. The United States District Court for the Western District of Pennsylvania consolidated
several proposed class actions and appointed Gary Lynch as Co-Lead Counsel on behalf of the
Plaintiff financial institutions. Plaintiffs filed an early motion seeking to apply Ohio law to Plaintiffs’
claims on a nationwide basis, proposing to the Court that the choice of law issue, which is
normally not decided until the class certification or summary judgment stage, could be decided
early, under Rule 1’s mandate that the rules be interpreted to “secure the just, speedy and
inexpensive determination of every action and proceeding.” Wendy’s opposed the motion. On
June 6, 2018, the Court adopted the Magistrate’s Report and Recommendation to grant the
motion and to apply Ohio law to the negligence and negligence per se claims. In November
2018, after three rounds of in-person mediation, Wendy’s agreed to pay $50 million into a non-
reversionary fund and to adopt and/or maintain certain reasonable safeguards to manage its
data security risks. When the settlement received final approval in November 2019, the
Honorable Maureen P. Kelly noted Class Counsel’s “national reputation,” “significant experience
in these types of class actions and in data breach litigation,” and “high level of skill and
efficiency.” Judge Kelly further explained:
       This case has gone on for three and a half years…This was a very involved case
       and everyone brought to the table an incredible wealth of knowledge, was always
       prepared, really was thorough and professional in everything that was provided to
       the Court. And as involved as this case was, if every case I had was as well
       organized and professionally presented as this case has been, my life would be
       much easier… The briefs I got in this case and any filings were just so well-done
       and detailed. And my law clerks and I have discussed that a number of times. I
 Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 7 of 19 PageID #: 867




       want to thank counsel for the way you have conducted yourselves and the way
       you’ve all presented this case.
In re Home Depot Customer Data Breach Litig., 1:14-md-02583, MDL 2583 (N.D. Ga.). In this
multidistrict litigation, Carlson Lynch represented financial institutions in litigation related to the
major data breach at the retailer which continued for almost six months in 2014 and resulted in
the compromise of approximately 56 million payment card accounts. Gary Lynch was appointed
by Judge Thrash to be one of three lead counsel managing the financial institution track of the
litigation. Over forty financial institutions and seventeen credit union associations filed a
consolidated complaint in May 2015. Judge Thrash denied the majority of Home Depot’s motion
to dismiss on May 18, 2016. In September 2017, the Court granted final approval to a
comprehensive class settlement that provides over $27 million in relief to the financial institution
class.
Veridian Credit Union v. Eddie Bauer LLC, 2:17-cv-356 (W.D. Wash.). Carlson Lynch served
as co-lead counsel on behalf of a class of financial institutions in this class action against Eddie
Bauer arising out of payment card data breach of the retailer’s point-of-sale systems in 2016,
which led to the exposure of up to 1.4 million payment cards. After overcoming a motion to
dismiss and engaging in substantial discovery, the parties negotiated a class action settlement,
which was approved in 2019. The agreement made up to $2.8 million available in direct cash
relief to class members and provided for an addition $7 million worth of injunctive relief and other
benefits.
In Re: Solara Medical Supplies Data Breach Litigation, 19-cv-02284 (S.D. Cal.). In January
2020, Judge Marilyn Huff appointed Kelly Iverson to the Plaintiffs’ Steering Committee in this
data breach action that affected both the personally identifiable information as well as protected
health information of Plaintiffs’ and the classes.
In re Wawa, Inc. Data Security Litig, 2:19-cv-6019 (E.D. Pa.). Gary Lynch was appointed co-
lead counsel for a putative class of financial institution plaintiffs in consolidated actions brought
against Wawa, Inc. arising out of a 2019 payment card data breach involving the convenience
store’s point-of-sale systems. A consolidated amended complaint was filed in July 2020, and as
of February 2021, the defendant’s motion to dismiss is fully briefed and awaiting disposition.
Greater Chautauqua Federal Credit Union et al v. Kmart Corporation et al, No. 15-cv-02228
(N.D. Ill.). In this consolidated data breach case in which financial institutions were seeking
recovery for losses sustained as a result of a 2014 data breach at one of the nation’s largest
discount retail chains, Judge Lee appointed Gary Lynch to the Plaintiffs’ Executive Committee,
and Katrina Carroll to serve as Liaison Counsel. A settlement was reached and approved in
June 2017.
 Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 8 of 19 PageID #: 868




In re Marriott International Customer Data Security Breach Litigation, MDL No. 2879 (D.
MD.). Gary Lynch was appointed to the Plaintiffs’ Steering Committee in this multidistrict litigation
related to the data breach involving Starwood guest information dating back to at least 2014.
The MDL includes more than 100 cases and is in pretrial litigation.
Dittman et al v. UPMC d/b/a The University of Pittsburgh Medical Center and UPMC
McKeesport, (Allegheny Cty., Pa. No. GD-14-003285). Carlson Lynch is representing several
employees of the health care group UPMC in a class action stemming from a breach of UPMC’s
personnel files. On November 21, 2018, the Supreme Court of Pennsylvania issued a landmark
decision, reversing two lower courts, regarding the viability of common law negligence claims in
the wake of a data breach. The Court found that UPMC engaged in affirmative conduct by
collecting and storing employee data, and that general principles of negligence support holding
actors to “a duty to others to exercise the care of a reasonable man to protect [others] against
an unreasonable risk of harm to them arising out of the act.” As to the economic loss doctrine,
the Court agreed with Plaintiffs’ interpretation of Pennsylvania legal precedent on the issue,
finding that the question of whether the economic loss doctrine applies necessarily turns on the
“source of the duty alleged,” and, accordingly, a plaintiff may seek pecuniary damages under a
negligence theory if the duty sought to be enforced arises independently of any contractual
relationship between the parties. After remand to the trial court, additional motions practice, and
initiating discovery, the parties reached a settlement and are preparing to submit for preliminary
approval.
In re Anthem, Inc. Customer Data Security Breach Litig., No. 5:15-md-02617, MDL 2617
(N.D. Cal.). Carlson Lynch represented customers of a national health insurer which experienced
a data breach involving the personal information, including social security numbers, of up to an
estimated 80 million customers. The case was consolidated and transferred to the Northern
District of California in June 2015. Carlson Lynch participated in discovery related to Highmark,
the Pennsylvania-based member of the Blue Cross Blue Shield Association and a co-defendant
in the MDL. The parties reached a settlement valued at $117 million, which was approved by the
Court.
In re Community Health Systems, Inc., Customer Data Security Breach Litigation, 2:15-cv-
00222, MDL 2595 (N.D. Ala.). Gary Lynch served as a member of the plaintiffs’ steering
committee in consolidated multidistrict litigation stemming from a 2014 data breach involving
one of the nation’s largest hospital chains. The breach affected over 200 hospitals and the
sensitive personal information of approximately 4.5 million patients was compromised. The
action settled on a class basis for up to $3.1 million.
In re Arby’s Restaurant Group, 1:17-mi-55555 (N.D. Ga.). In October 2016, computer hackers
accessed Arby’s inadequately protected point-of-sale system and installed malware that infected
nearly 1,000 Arby’s restaurant locations. Gary Lynch was appointed by Judge Totenberg as
 Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 9 of 19 PageID #: 869




Chair of the Financial Institution Plaintiffs’ Executive Committee. The case settled and received
final approval in November 2020.
In re Ashley Madison Customer Data Security Breach Litig., MDL No. 2669 (E.D. Mo.). In
this well-publicized data breach case Carlson Lynch represented individuals whose highly
sensitive account information was leaked from a social media company. The case was
consolidated and transferred to the Eastern District of Missouri in December 2015. Judge Ross
appointed Gary Lynch and Katrina Carroll (while with her prior firm) to the Executive Committee.
A class settlement for $11.2 million was given final approval in November 2017.
In re Vizio, Inc. Consumer Privacy Litig., MDL No. 2693 (C.D. Cal.). Carlson Lynch
represented individuals who purchased Vizio “Smart TVs,” which contained software that
collected information about the users in a manner that allegedly violates numerous consumer
protection statutes. The case was consolidated and transferred to the Central District of
California in April 2016, and Gary Lynch was appointed to the Plaintiffs’ Steering Committee. In
March 2017, District Judge Staton granted in part and denied in part a motion to dismiss, leaving
the most significant claims intact and granting plaintiffs leave to re-plead the dismissed counts.
After plaintiffs filed a second consolidated amended complaint, a second motion to dismiss was
denied in July 2017. Vizio’s attempt to certify an interlocutory appeal was denied in October
2017. The case was settled and received final approval in 2019, providing for a $17 million
common fund.
Vance v. International Business Machines Corp., 1:20-cv-577 (N.D. Ill.). Carlson Lynch
appointed Co-Lead Counsel in this class action claiming IBM violated Illinois’s Biometric
Information Privacy Act when it collected, obtained, disclosed, redisclosed, disseminated, and
otherwise profited from Illinois residents’ unique facial geometric measurements without
providing notice or obtaining consent. In September 2020, Carlson Lynch defeated nearly all of
the arguments raised in IBM’s motion to dismiss, allowing the case to proceed forward toward
class certification.
In Re: Clearview AI, Inc., Consumer Privacy Litig., 1:21-cv-00135 (N.D. Ill.). Carlson Lynch
serves as counsel in this multidistrict litigation on behalf of a proposed class of Illinois citizens
alleging that Clearview, in violation of the Illinois Biometric Information Privacy Act, scraped over
3 billion facial images from the internet, scanned the facial images’ biometrics, and built a
searchable database of the scanned images and biometrics, allowing users to instantly identify
an unknown individual with only a photograph. Clearview then sold or otherwise gave access to
these biometrics to hundreds of law enforcement agencies, private entities, and individuals.
Storm et al. v. Paytime, Inc., No. 1:14-cv-011380-JEJ (M.D. Pa.). Carlson Lynch represented
individuals whose sensitive personal and financial information was stolen from the systems of a
Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 10 of 19 PageID #: 870




Pennsylvania payroll processing company. The case was appealed to the Third Circuit and
settled on a class basis while the appeal was pending.
In re SuperValu, Inc. Customer Data Security Breach Litig., 0-14-md-02586, MDL 2586 (D.
Minn.). In April 2015, Ed Kilpela of Carlson Lynch was appointed as interim co-lead counsel in
this consolidated case. The litigation stems from a 2014 data breach that compromised the
sensitive personal and financial information of customers of approximately 1,000 grocery stores
operating under a variety of brand names in over a dozen states.
Sullivan v. Wenner Media LLC, No. 1:16-cv-960 (M.D. Mich.). Carlson Lynch was co-lead
counsel for plaintiffs who brought claims against the publisher of Rolling Stone magazine.
Plaintiffs allege that Rolling Stone sold subscriber information to marketing partners without the
subscriber’s consent, in violation of Michigan state privacy laws. The parties reached a proposed
settlement including a $1.1 million settlement fund and alternative forms of relief. The settlement
was approved in May 2018.
Lewert v. PF Chang’s China Bistro, Inc., No. 1:14-cv-04787 (N.D. Ill.): Katrina Carroll served
as Court-appointed Co-Lead counsel representing P.F. Chang’s customers who had their
personal financial information compromised in a 2014 security breach. This matter was one of
the first data breach cases on record. Ms. Carroll oversaw all of the appellate briefing in
ultimately obtaining a landmark ruling in the Seventh Circuit on Article III standing, hailed by
Law360 as one of the “top privacy cases” of 2016.
Salam v. Lifewatch, Inc., No. 1:13-cv-09305 (N.D. Ill.): In this hard-fought litigation, Carlson
Lynch partner Katrina Carroll is currently involved as court-appointed Co-Lead Counsel on
behalf of a certified class in this privacy matter brought under the Telephone Consumer
Protection Act (“TCPA”). Ms. Carroll has been directly involved in all aspects of litigation,
including discovery and motion practice which culminated in a total victory for plaintiffs in
contested class certification.
Bakov v. Consolidated World Travel Inc., No. 1:15-cv-02980 (N.D. Ill.): Katrina Carroll serves
as court-appointed Co-Lead Counsel in this TCPA litigation for a certified class of consumers.
In Re Blackbaud Inc. Customer Data Security Breach Litig., No. 3:20-mn-02972, MDL 2972
(D.S.C.): Kelly Iverson was court appointed to the PSC to represent consumers affected by this
massive security breach affecting both personal identifying and personal health information. The
slate selected to lead this MDL was haled as “Most Diverse Leadership Team Ever” in a data
breach class action.
Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 11 of 19 PageID #: 871




                     FINANCIAL FRAUD, LENDING PRACTICES, AND SECURITIES

In re: FedLoan Student Loan Servicing Litigation – MDL No. 2833, (E.D. Pa.). Carlson Lynch
serves as court-appointed co-lead counsel on behalf of student loan borrowers and federal grant
recipients in this multidistrict litigation. The claims relate to widespread and systemic failures on
the part of a student loan servicer and the U.S. Department of Education to adequately service
the programs and advise its participant. A consolidated complaint was filed in November 2019.
As of January 2020, a motion to dismiss is fully briefing and currently awaiting resolution by the
Court.
Rescap Bankruptcy, (S.D.N.Y. Bkr.). On November 27, 2013, the Bankruptcy Court in the
Southern District of New York granted final approval of a class settlement on behalf of in excess
of 45,000 residential mortgage borrowers. Carlson Lynch is co-lead counsel for the class. The
settlement is for an allowed claim amount of $300 million dollars. There is a guaranteed payout
of approximately $36 million dollars. The debtor assigned its insurance rights to the class and
insurance will potentially cover the difference between the $36 million dollar guaranteed payout
and the allowed claim amount of $300 million. Upon signing the Order granting final confirmation
of the bankruptcy plan, the judge stated that this was the most factually and legally complex
matter that he had presided over since taking the bench.
CitiMortgage SCRA Litigation, (S.D.N.Y.). Carlson Lynch was tri-lead counsel in this class
action against CitiMortgage on behalf of Sergeant Jorge Rodriguez in the Southern District of
New York. This case alleges that CitiMortgage improperly foreclosed upon Mr. Rodriguez’s
home (and the homes of similarly situated individuals) while he was serving his country in Iraq,
in violation of the Servicemembers Civil Relief Act. The case settled and received final approval
in October 2015, securing a total recovery of $38.2 million for members of our military service.
Pitts v. NovaStar Home Loans, Inc. et al. , (S.D. Ga.). Carlson Lynch was co-lead counsel for
plaintiffs in this national RESPA class action. The Southern District of Georgia was the MDL
court for this litigation. After the Court denied defendant’s motion to dismiss, after the Court
denied defendants’ motion for summary judgment and granted plaintiffs’ motion for class
certification in a related Maryland state court action – where Carlson Lynch was also co-lead
counsel -- and after extensive discovery including the video depositions of several of defendants’
top executives, the parties participated in multiple mediation sessions and ultimately arrived at
a national cash settlement on behalf of class members for $17.3 million.
In re Community Bank of Northern Virginia and Guaranty National Bank of Tallahassee
Secondary Mortgage Loan Litigation, (W.D. Pa./3d Cir.). Carlson Lynch was co-lead class
counsel in this national litigation on behalf of second mortgage borrowers under the Real Estate
Settlement Procedures Act. The class was certified by the district court and affirmed by the Third
Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 12 of 19 PageID #: 872




Circuit, 795 F.3d 380 (2015). A class settlement was finalized in early 2017 and obtained a total
recovery of $24 million.
Kahrer v. Ameriquest Mortgage Co., (W.D. Pa./MDL N.D. Ill.). Carlson Lynch was counsel for
plaintiff in connection with this consolidated group of class actions alleging the existence of a
kick-back scheme in violation of RESPA, along with numerous other unfair lending practices.
The specific case being handled by Carlson Lynch created new law under RESPA. Specifically,
Carlson Lynch filed this action as a test case to challenge what they viewed as a negative trend
in the law regarding how federal trial courts were determining whether a consumer has standing
to sue under RESPA, as well as the manner in which damages are calculated under RESPA.
Every prior federal trial court to consider these issues had sided with defendants. In opposing
the Ameriquest motion to dismiss that was filed in this case, Carlson Lynch argued that these
other federal trial courts had fundamentally misinterpreted the legislative history of RESPA in
their decisions to dismiss the prior cases. In a seminal decision, the United States District Court
for the Western District of Pennsylvania departed from the holdings issued by these other federal
courts and agreed with the arguments of Carlson Lynch, denying the motion to dismiss. See
Kahrer v. Ameriquest Mortgage Co., 418 F.Supp.2d 748 (W.D. Pa. 2006) (Hay, J.). Multiple
federal courts of appeals have adopted the Kahrer reasoning, including at least the Sixth and
Third Circuits. This case was ultimately settled as part of MDL proceedings against Ameriquest
in the Northern District of Illinois, and final approval of the settlement was granted.
Bannon v. First One Lending, Inc., (C.P., Allegheny County, Pennsylvania). Carlson Lynch
was co-lead counsel in this class action filed on behalf of Pennsylvania second mortgage loan
borrowers alleging that they were charged excessive settlement fees in violation of the
Pennsylvania Secondary Mortgage Loan Act. After the court denied defendant’s motion to
dismiss, the case ultimately settled and plaintiffs and the class were refunded 100% of the
alleged overcharges.
In re Tenet Healthcare Corp. Securities Litigation, 02-cv-8462 (C.D. Cal.). Prior to joining the
firm, Katrina Carroll represented the State of New Jersey’s Division of Investment in this
securities class action against Tenet Healthcare and its outside auditor, KPMG, related to false
and misleading public statements those entities made between 2000 and 2002 about Tenet’s
financial health. Katrina played a large role in drafting motions in limine briefing issues regarding
the admissibility of plaintiff’s expert witness report. Tenet settled in 2006 for $215 million, and
KPMG settled in 2008 for $65 million.
In re Motorola Securities Litig., 03-cv-287 (N.D. Ill.). Katrina Carroll represented the State of
New Jersey’s Division of Investment in this securities class action against Motorola, stemming
from misrepresentations made by the company regarding a $2 billion loan it made to a Turkish
entity that was not repaid. The case settled a few days before trial for $190 million.
Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 13 of 19 PageID #: 873




                      GOVERNMENT COVID-19 CLOSURE ORDER LITIGATION

In re Generali Covid-19 Travel Insurance Litig., No. 20-md-2968, MDL 2968 (S.D.N.Y). In
January 2021, Jamisen Etzel was appointed co-lead counsel in this MDL comprising actions
brought on behalf of consumers whose travel plans were cancelled as a result of the Covid-19
pandemic, and whose travel insurance provider either denied coverage or refused to return
premiums paid for post-departure risks the insurer was not required to cover. As of February
2021, the MDL is in the initial pleading stage.
In re: Erie Covid-19 Business Interruption Protection Ins. Litig., No. 1:21-mc-00001, MDL
2969 (W.D. Pa.). In April 2021, Carlson Lynch attorney Kelly Iverson was appointed as Co-Lead
counsel to represent policyholders in 12 states and the District of Columbia in this insurance
coverage MDL.
Business Income Insurance Coverage Litigation, various. Carlson Lynch represents
numerous business-policyholders who were forced to close or curtail their business operations
as a result of government shut down orders in the wake of the Covid-19 pandemic and who have
been denied insurance coverage under their “all risks” property insurance coverage.
                  WAGE AND HOUR & EMPLOYMENT DISCRIMINATION LITIGATION

Verma v. 3001 Castor Inc., (E.D. Pa.). As co-class counsel, Carlson Lynch won a $4.59 million
jury verdict in 2018 for misclassified workers at a Philadelphia nightclub. The claims were
brought under the FLSA and Pennsylvania Minimum Wage Act. The trial verdict was fully
affirmed by the Third Circuit in August 2019.
Gardner v. Country Club, Inc. (D.S.C.). Carlson Lynch served as class counsel for a class of
nightclub workers who were misclassified as independent contractors, subjected to deductions
from their tip income, and denied wages. Carlson Lynch won two significant dispositive motions,
obtaining a ruling that the workers were legally employees, and a legal opinion determining as
a matter of first impression under South Carolina wage laws that tip income was protected from
employer deductions. The case then settled for a total of $1.5 million, and final approval was
granted in 2019.
Herron v. Investment Professionals Inc. (W.D. Pa.). Carlson Lynch secured a $450,000
settlement for 12 financial advisors who were misclassified by a financial services company and
consequently did not receive overtime compensation. The settlement was approved in February
2018.
Herzfeld v. 1416 Chancellor Inc. (E.D. Pa.). Carlson Lynch is class counsel for a litigation-
certified Rule 23 class and FLSA collective of more than 100 nightclub entertainers alleging
misclassification and violations of the FLSA and Pennsylvania wage and hour laws. A settlement
Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 14 of 19 PageID #: 874




for a total amount of $415,000 was reached and granted preliminary approval in January 2018.
Final approval was granted following a fairness hearing in June 2018.
Correll v. One Three Five, Inc. (W.D. Pa.). Carlson Lynch was class counsel for a class of
several hundred nightclub performers who alleged that they were misclassified by the club’s
owner as independent contractors, resulting in violations of the Fair Labor Standards Act and
Pennsylvania state wage laws. A class settlement was granted final approval in 2016 and
provided $815,000 in total relief for the class.
Genesis Healthcare v. Symczyk (U.S. Supreme Court). Gary Lynch served as Counsel of
Record before the United States Supreme Court in an appeal addressing the application of
mootness principles in a putative collective action filed under Section 216(b) of the Fair Labor
Standards Act. When defendant served Carlson Lynch’ client with a Rule 68 offer of judgment
for “make whole” relief, the district court dismissed the case as moot. Gary Lynch successfully
argued the appeal in the United States Court of Appeals for the Third Circuit, which held that the
FLSA collective action did not become moot upon the plaintiff’s receipt of a Rule 68 offer of
judgment for full satisfaction of her individual claim. The Supreme Court reversed in a 5-4
opinion, with Justice Kagan writing a strong dissent on behalf of Carlson Lynch’s client—a
position which was subsequently adopted by the majority of the Court in Campbell-Ewald Co. v.
Gomez, 577 U.S. 153 (2016). Carlson Lynch’s position before the Supreme Court was supported
by the United States as Amicus Curiae.
Gualano v. Abercrombie & Fitch Stores, Inc., (W.D. Pa). Carlson Lynch was co-lead counsel
in this wage and hour litigation alleging that defendant retail clothier was violating federal and
state minimum wage laws. Following the fairness hearing in early 2005, where a multi-state
settlement was presented to the Court for approval, the Court entered Findings of Fact and
Conclusions of Law addressing lead counsels’ adequacy as follows:
       The Court finds the plaintiffs’ counsel, Bruce Carlson and Gary Lynch, are
       experienced class counsel and that they have met all of the requirements of Rule
       23(g)(1)(B) and (C). Consistent with the underlying purpose of Fed. R. Civ. P. 23,
       plaintiffs’ counsel have achieved, with utmost efficiency, a quality result for the
       entire class and are commended for the diligence and effective advocacy they
       have displayed on behalf of their clients.
Pasci v. Express, LLC, (W.D. Pa.). This case was similar to the Abercrombie case discussed
above and proceeded to a fairness hearing in November 2004, where a multi-state settlement
was presented to the Court for approval. Regarding the adequacy of Carlson Lynch, the Court
issued Findings and Conclusions stating:
Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 15 of 19 PageID #: 875




       With respect to the adequacy of counsel, the Court finds that class counsel have
       capably and vigorously represented the class. Bruce Carlson and Gary Lynch have
       substantial experience in class-based litigation involving consumer fraud and
       employment claims . . . . Class counsel achieved an efficient and excellent result
       on behalf of the class.
Ellis v. Edward Jones, (N.D. Ohio). Carlson Lynch chaired the Plaintiffs’ Leadership Committee
in this wage and hour class action alleging that defendant stock brokerage company violated
federal and state overtime laws. After Defendant filed an answer and after significant discovery
wherein Defendant produced in excess of 500,000 pages of documents and hundreds of
videotapes, the parties commenced mediation to pursue a potential global settlement. The first
mediation, which occurred in Atlanta in March 2007, was unsuccessful. Ultimately, the parties
participated in a second mediation in San Francisco, at which the parties arrived at the basic
terms of a proposed settlement pursuant to which class members from multiple states received
in excess of $19 million. After a fairness hearing on January 5, 2009, the Court granted final
approval of the settlement.
Byers v. PNC Financial Services Group, Inc., (W.D. Pa.). Carlson Lynch was lead plaintiff’s
counsel in this wage and hour class action alleging that defendant stock brokerage company
violated federal and state overtime laws. A multi-state settlement was approved following a
fairness hearing in June 2008.
Steen v. A.G. Edwards, Inc., (S.D. Cal.). Carlson Lynch was co-class counsel for plaintiff in this
wage and hour litigation alleging that defendant stock brokerage company violated federal and
state overtime laws. A mediated national class-based settlement has been reached and
preliminary approval has been granted. A fairness hearing was held on August 31, 2009 in Los
Angeles, after which the Court entered an Order granting final approval of the settlement.
Meola v. AXA Financial, Inc., (N.D. Cal.). Carlson Lynch was co-class counsel for plaintiff in
this wage and hour litigation alleging that defendant financial services company violated federal
and state overtime laws. A mediated national class-based settlement was negotiated in this
matter, and final approval was granted following a fairness hearing in the fall of 2009.
In re St. Francis Health System, (C.P., Allegheny County Pennsylvania). Carlson Lynch was
counsel for the class in connection with this wage and hour litigation on behalf of certain former
employees of the St. Francis Health System in Pittsburgh. Plaintiff asserted that the class was
deprived of severance benefits when St. Francis Health System was acquired by another
hospital group in Western Pennsylvania. Prior to the disposition of Plaintiff’s class certification
motion, the parties engaged in extensive mediation before reaching a class-based settlement.
Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 16 of 19 PageID #: 876




Haag v. Janney Montgomery Scott, (E.D. Pa.). Carlson Lynch was a member of the three firm
Executive Committee in this wage and hour class action alleging that defendant stock brokerage
company violated federal and state overtime laws. After protracted litigation and two separate
mediations, the parties reached a multi-state settlement. A fairness hearing was conducted in
Philadelphia on June 30, 2009, where Gary Lynch appeared on behalf of the class. Following
the hearing, the Court granted final approval of the settlement.
Steinberg v. Morgan Stanley & Co., (S.D. Cal.). Carlson Lynch was co-class counsel for
plaintiff in this wage and hour litigation alleging that defendant stock brokerage company violated
federal and state overtime laws. A mediated national class-based settlement was reached, and
final approval of the settlement was granted.
Ramsey v. Ryan Beck, Inc. (S.D.N.Y.). Carlson Lynch was co-class counsel in this wage and
hour class action alleging that defendant stock brokerage company violated federal and state
overtime laws. After protracted litigation, the parties reached a multi-state settlement, and final
approval was granted in June 2010.
Kniess v. Heritage Valley Health Systems, Inc., (C.P., Allegheny County, Pennsylvania).
Carlson Lynch was lead counsel in this wage and hour class action alleging that the defendant
hospital system failed to pay overtime compensation to its nurse practitioners and physician’s
assistants. The parties reached a mediated class settlement whereby class members received
the majority of the back pay alleged by Carlson Lynch.
Leadbitter v. The Washington Hospital, Inc., (W.D. Pa.). Carlson Lynch was lead counsel in
this wage and hour class action alleging the defendant hospital system failed to pay overtime
compensation to its nurse practitioners and physician’s assistants. The parties reached a
mediated class settlement whereby class members will be eligible to receive the majority of the
back pay alleged by Carlson Lynch, and the settlement has received final approval from the
Court.
Career Education Corporation Misclassification Litigation, (W.D. Pa.). In early 2011,
Carlson Lynch filed a putative collective action on behalf of admissions representatives
employed by culinary schools operated by Career Education Corporation. Carlson Lynch alleged
that these individuals were misclassified and improperly denied overtime benefits. A class
settlement was negotiated and final approval of the settlement was granted in December 2011.
Atrium Centers, LLC Automatic Meal Break Deduction Litigation, (N.D. Ohio). Carlson
Lynch was lead counsel in this collective action on behalf of hourly health care workers (primarily
nurses) alleging improper pay practices in connection with automatic meal break deductions.
After the court granted Plaintiffs’ motion for conditional certification of a collective action under
the FLSA, extensive discovery ensued. Following the close of discovery in the fall of 2012, the
Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 17 of 19 PageID #: 877




Parties engaged in mediation with a former United States Magistrate Judge and reached an
agreement to settle the case on a collective basis. The settlement was approved by the court in
December 2012, and the settlement proceeds have been distributed.
Northwestern Memorial Healthcare Automatic Meal Break Deduction Litigation, (N.D. Ill.),
Carlson Lynch was lead counsel in this collective/class action on behalf of hourly health care
workers (primarily nurses) alleging improper pay practices in connection with automatic meal
break deductions. After extensive discovery and the denial of Defendant’s motion for summary
judgment, the Parties reached a mediated class settlement in the fall of 2012. In December 2013,
the Court granted final approval of the settlement, and the settlement proceeds have been
distributed to the class.
Crozer-Keystone Health System Overtime Litigation, (E.D. Pa.), Carlson Lynch filed a
putative collective action against Crozer-Keystone Health System in the Eastern District of
Pennsylvania. The Complaint challenged pay practices related to nurse practitioners and/or
physicians’ assistants. The plaintiffs in these cases allege that they were illegally being denied
overtime compensation by their employers. After discovery, the Parties filed cross motions for
summary judgment. In a widely reported opinion issued on January 4, 2011, the Court granted
Plaintiffs’ motion for summary judgment, holding that Defendant had misclassified individuals in
Plaintiff’s job positions. Defendant’s motion for reconsideration of the federal court’s summary
judgment decision was denied in a twenty-one page opinion and order issued on August 15,
2011. Following mediation, the settlement of this case was approved in August 2012.
Ehrheart v. Verizon Wireless, No. 2:07-cv-01165 (W.D. Pa.), 609 F.3d 590 (3d Cir. 2010).
Carlson Lynch represented the Plaintiff/Appellant in this matter alleging violation of the Fair and
Accurate Credit Transaction Act. A settlement was negotiated and preliminarily approved by the
district court pursuant to Rule 23. Subsequent to the settlement, Congress passed the Credit
and Debit Card Receipt Clarification Act, which had the effect of eliminating Plaintiff’s cause of
action. On motion of Verizon, the district court vacated its preliminary approval of the settlement
and granted Verizon judgment on the pleadings. On appeal, the United States Court of Appeals
for the Third Circuit reversed the district court, and in doing so clarified the role of the district
court in evaluating class settlements under Rule 23, holding:
       It is essential that the parties to class action settlements have complete assurance
       that a settlement agreement is binding once it is reached. The fact that a settlement
       agreement is governed by Rule 23 does not diminish its enforceability as a
       contract. Where, as here, the parties have executed an agreement, a party cannot
       avoid its independent contractual obligations simply because a change in the law
       confers upon it a benefit that could have altered the settlement calculus.
Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 18 of 19 PageID #: 878




White v. United Steel Workers of America, (W.D. Pa.), Carlson Lynch was co-lead counsel in
this age-discrimination class action against the U.S.W.A. After overcoming a motion to dismiss
on a legal issue regarding a substantial split of authority, the defendant requested mediation to
explore the possibility of settlement. After extensive mediation over a one-month period in June
2004, the case ultimately settled for an amount that defense counsel characterized as the
highest ever paid by the U.S.W.A. in connection with civil litigation.
                                             ANTITRUST

In Re Railway Industry Employee No-Poach Antitrust Litigation, MDL 2850, (W.D. Pa.),
Carlson Lynch represented a class of employees who alleged the defendants and their co-
conspirators entered into unlawful agreements to reduce and eliminate competition among them
for employees and to suppress the compensation of those employees. Chief Judge Joy Flowers
Conti appointed Carlson Lynch partner Kelly K. Iverson as Liaison Counsel on behalf of the
class. The two defendants agreed to class settlements worth a combined $48.95 million, and
final approval was granted in August 2020.
In Re Blue Cross Blue Shield Antitrust Litigation, MDL No. 2406, (N.D. Ala.). Carlson Lynch
represents healthcare subscriber plaintiffs in four states in this nationwide class action
challenging the anti-competitive practices of Blue Cross/Blue Shield’s nationwide network of
local insurers who do not compete with each other based on geographic boundaries. In addition
to Carlson Lynch’s work on the individual cases, Carlson Lynch attorneys have been significantly
involved in the discovery process.
                                        ENVIRONMENTAL LAW

Steward et al. v. Honeywell Int’l, Inc., No. 3:18-cv-01124 (S.D. Ill.) Carlson Lynch is currently
involved in this property damage class action involving nuclear and non-nuclear contamination
of large swaths of the City of Metropolis and the County of Massac. Carlson Lynch and co-lead
counsel are prosecuting claims for injunctive relief, property damage, and medical monitoring in
this extremely complicated environmental contamination case.
                                            CIVIL RIGHTS

ADA (Americans with Disabilities Act) Accessibility Litigation. Carlson Lynch is currently
counsel for plaintiffs in a substantial number of putative class actions filed on behalf of individuals
with disabilities to enforce the ADA’s accessibility requirements. Over the last six years, Carlson
Lynch has represented the visually disabled in seeking improved access to ATMs, Point of Sale
devices, automated retail kiosks, and websites.
Case 2:21-cv-00678-JS-AYS Document 64-3 Filed 05/27/21 Page 19 of 19 PageID #: 879




In January 2016, Magistrate Judge Robert C. Mitchell of the United States District Court for the
Western District of Pennsylvania recommended certification of a national class of mobility-
disabled individuals who were denied full and equal access to Cracker Barrel stores due to the
company’s inadequate centralized ADA maintenance policies. Judge Mitchell recommended
that Carlson Lynch be appointed as counsel for the Class. Cracker Barrel has over 630 stores
across the country. The report and recommendation was adopted by District Judge Mark Hornak
in July 2016. The case subsequently settled, securing injunctive relief for the nationwide class.
More recently, Carlson Lynch was representing an individual with a mobility disability in Egan v.
Live Nation Worldwide, Inc., 2:17-cv-445 (W.D. Pa.). The claims involve wheelchair
inaccessibility and ticket unavailability at Pittsburgh-area concert events promoted by Live
Nation and ticketed by Ticketmaster. In March 2018, Judge Mark Hornak denied Live Nation’s
attempt to force arbitration of the potential class action. On appeal, the Third Circuit remanded
the arbitration question for trial on disputed factual issues. The case settled before trial.
As a result of its work advocating for individuals with disabilities, Carlson Lynch received the
ACHIEVA Award of Excellence for Legal Work in 2018.
